                                                                                                    n~~~ 1       ~~   1
                            Case 1:20-cr-00086-KMW Document 59 Filed 0711~'~~                              - -
                                                                                           USDSSDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
                    MATTHEW           J. KLUGER
                    ATTORNEY AT LAW
                                                                                           DOC#:
                                                                                           DATEFILBD. ~                   lt~l~l
                                                                             888 GRAND uONCOURSE, ::SUITE ltt
                                                                             BRONX, NEW YORK 10451
                                                                             (718) 293-4900 • FAX (718) 618-0140
                                                                             www.klugerlawfirm.com

                                                                             July 13, 2021


                    ByECF
                    The Honorable Kimba M . Wood
                    United States District Court
                    Southern District of New York
                    500 Pearl Street
                    New York, NY 100075
                                                                                                      MEMO ENDORSED
                              Re:     United States v. Joseph Asan
                                      20 Cr. 86 (KMW)

                    Dear Judge Wood:

                           On December 23, 2020, Mr. Asan appeared before the Honorable Barbara C. Moses
                    and pied guilty to Count One of the above-referenced Indictment charging him with
                    conspiring with others to commit bank and wire fraud. Sentencing is scheduled for July 27,
                    2021 at 12:30 p.m. The defense writes now to respectfully request that sentencing be
                    adjourned to August 23 rd .24th_ or 25th_ 2021.

                            Given the disruptions caused by the COVID-19 pandemic and defense counsel's
                    current workload, it has been uniquely difficult to meaningfully consult with Mr. Asan
                    (who resides in Florida), locate and gather critical sentencing information, and have
                    adequate time to effectively prepare for this sentencing. It is for these reasons that I
                    respectfully request this additional time to prepare for Mr. Asan's sentencing.

                          A.U.S.A. Sagar Ravi has kindly consented to this adjournment request on behalf of
                    the government.

                            Thank you.
       ~ C\ "t(. C\Ll ~ ', l ~ Aj Ov r A.( d-_ .~
                                                                             Respectfu 11 y,
 ~ p-k ~ r.>t.A- ;;l. ' .;l O o\        I I a. t         3 C> p . ("\ .
                                                    I do :
                                                                             Isl .M.attfrew. J,. J{fµgey
l ) . l ~ r-i v.>       s ¾ b "'- ·, s.s ;\)""' -\ s d,u, b_j                Matthew J. Kluger, Esq.
 I\          t \ iq .     0 0 V ..4A r\ r-'\.J2 ~ S\.(. ~ l'\.N 1 S \ <"--             SO ORDERED:                    N.Y., N.Y.   7 / , 3 /;)   r
 ~ ~~ \.M)          cc:       AUSA Sagar K. Ravi

      ·, s J.-\.A.,l. ':j Pr~ \,(/.)+at. ,                                                /~Yl1,. wrtl....
                                                                                               KIMBA M. WOOD
                                                                                                   U.S.D.J.
